Citation Nr: 1130107	
Decision Date: 08/15/11    Archive Date: 08/23/11

DOCKET NO.  08-23 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an award of a total disability evaluation based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Mecone, Associate Counsel






INTRODUCTION

The Veteran had active military service from December 1974 to June 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  (This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).)


REMAND

The Veteran was afforded a VA examination in September 2008 in which the VA examiner was asked to provide an opinion as to whether the Veteran's service-connected low back disability-left lumbar herniated nucleus pulposus with intervertebral disc syndrome and degenerative arthritis-made him unemployable.  The 2008 VA examiner examined the Veteran and stated that it was his opinion that the Veteran's degenerative disc disease of the lumbar spine did not cause him to be unable to work.  No explanation or rationale was provided.

In this regard, the Board notes that in Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the United States Court of Appeals for Veterans Claims (Court) determined that a medical opinion which only contains data and conclusions, and is not supported by reasons or rationale is accorded no probative weight.  See also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).  

The Board finds the September 2008 VA examiner's opinion inadequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Although the VA examiner thoroughly examined the Veteran and evaluated the severity of his service-connected lumbar spine disability, he failed to provide a rationale for his conclusion that the Veteran's service-connected lumbar spine disability did not cause him to be unable to work.  As such, the Board finds that further evidentiary development is required to obtain a VA opinion that is supported by medical explanation or analysis.

On remand, an opinion should be obtained as to whether the Veteran's service-connected lumbar intervertebral disc syndrome and degenerative arthritis, considered in conjunction with the lower extremity radiculopathy, renders him unable to maintain or obtain gainful employment.  The VA examiner should provide an explanation to support his conclusion utilizing the results he finds on examination as to the severity of the Veteran's disability, in addition to all other evidence in the record pertaining to the severity of the Veteran's service-connected problems.  The examiner should take into account that the ultimate question is whether the Veteran, because of service-connected disabilities, is incapable of performing the physical and mental acts required by employment, not whether he can find employment.  In forming his opinion, the VA examiner should take into account the May 2003 QTC examination by C.P., D.O., a December 2005 examination by A.D., D.O., medical records from the Social Security Administration (SSA), and a February 2008 QTC examination conducted by C.S., D.O., of the Eastern Oklahoma Medical Clinic Inc., all of which address the severity of the Veteran's disability.  

Accordingly, the case is REMANDED to the agency of original jurisdiction (AOJ) for the following action:

1.  The Veteran should be scheduled for a VA examination.  Taking into consideration the severity of the Veteran's service-connected left lumbar herniated nucleus pulposus with intervertebral disc syndrome and degenerative arthritis, right lower extremity radiculopathy, and left lower extremity radiculopathy, the examiner should offer an opinion as to whether the Veteran's service-connected disabilities make him unemployable.  In making an assessment as to whether the Veteran is capable of obtaining or retaining gainful employment, the examiner should only take into account his service-connected disabilities, and not consider non-service connected disabilities.  A complete rationale should be provided to support the VA examiner's assessment as to unemployability due to service-connected lumbar spine disability.  In other words, an explanation should be provided as to why the examiner believes the Veteran is or is not employable.  

The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  The AOJ should make sure that the examination report complies with this remand and answers the question of whether the Veteran's service-connected disabilities make him unemployable.  The rationale for any opinion provided should be set forth.  If the report is insufficient, i.e., if no rationale or an insufficient rationale is provided, it should be returned to the examiner for necessary corrective action, as appropriate.

2.  After undertaking any other development deemed appropriate, the AOJ should consider the issue on appeal in light of all information or evidence received.  If the benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

